DURHAM, Justice:
We took this case on certiorari from the Utah Court of Appeals because after the opinion was issued by that court, it appeared that jurisdiction over this case properly belonged in this court pursuant to Utah Code Ann. § 78-2-2(3)(i). Having now carefully reviewed the trial record and the arguments presented, we conclude that the decision of the court of appeals was in all respects correct in affirming defendant’s conviction. Consequently, we adopt by reference the analysis contained in the opinion of the court of appeals in State v. Jones, 783 P.2d 560 (Utah Ct.App.1989), and affirm.
HALL, C.J., HOWE, Associate C.J., and STEWART and ZIMMERMAN, JJ., concur.